Per Curiam.
The defendant, in a trial to the court, was found guilty of the crime of assault wdth intent to commit rape. General Statutes § 53-239. The defendant entered a plea of guilty to simple assault but was tried on the more serious charge.
The sole issue on this appeal is whether the evidence was sufficient, beyond a reasonable doubt, to sustain the conviction. To determine this question, it is necessary to review the evidence which has been printed in the appendices in the briefs. The finding is superfluous. State v. Bill, 146 Conn. 693, 694, 155 A.2d 752; Putney v. Lehigh Truck Equipment Corporation, 145 Conn. 731, 141 A.2d 482. While the state printed no appendix, the defendant did. Prom the testimony of the witnesses and the exhibits, there was sufficient evidence to sustain the court’s conclusion that the assault upon the *704complaining witness by the defendant was with the intent of forcibly haying sexual relations with her against her will.
There is no error.